IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-89,589-01


                               IN RE MIGUEL CHAVEZ, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 2006CR0659 IN THE 175TH DISTRICT COURT
                               FROM BEXAR COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. He contends that he filed a motion for the appointment of

counsel under Article 64.01(c) of the Code of Criminal Procedure and the trial court has not ruled

on his motion.

        Respondent, the Judge of the 175th District Court of Bexar County, shall file a response with

this Court and state whether Relator filed a proper motion under Article 64.01(c); if so, when his

motion was filed in Bexar County; and whether Respondent has ruled on his motion. Respondent’s

answer shall be submitted within 30 days of the date of this order. This motion for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted a response.

Filed: March 20, 2019
Do not publish